UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 13, 2010 NEW ENERGY SYSTEMS GROUP (Exact Name of Registrant as Specified in Charter) Nevada 001-34847 20-2132336 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 116 West 23rd St., 5th FL New York, NY 10011 (Address of Principal Executive Offices) Registrant's telephone number, including area code: 917-573-0302 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure. On September 13, 2010, the Company made a presentation to investors at the Rodman & Renshaw Global Investment Conference held in New York on September 13-15, 2010. A copy of the presentation used at the conference is attached hereto as Exhibit 99.1. In accordance with General Instruction B.2 of Form 8-K, the information in Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be "filed" for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference into any of the Company’s filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date hereof and regardless of any general incorporation language in such filings, except to the extent expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. PowerPoint Presentation, dated September 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 17, 2010 New Energy Systems Group By: /s/Nian Chen Nian Chen Chief Executive Officer 3
